     Case 2:20-cv-01199-MCE-DMC Document 8 Filed 06/23/20 Page 1 of 2


 1   Gregory L. Spallas, Esq. (SBN 129306)
     Adolpho O. Karajah, Esq. (SBN 310785)
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     505 Sansome Street, 6th Floor
 3   San Francisco, CA, 94111
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5   akarajah@psalaw.net
 6   Attorneys for Defendant
     WALMART, INC.
 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10   PATRICK BURTON,                                   Federal Case No: 2:20-cv-01199-MCE-CKD
11                         Plaintiff,                  STIPULATION AND ORDER TO
                                                       ELECT REFERRAL OF ACTION TO
12          vs.                                        VOLUNTARY DISPUTE
                                                       RESOLUTION PROGRAM (VDRP)
13   WALMART, INC., and DOES 1 through 20,             PURSUANT TO LOCAL RULE 271
     inclusive,
14
                           Defendants.
15

16                   STIPULATION TO ELECT REFERRAL OF ACTION TO VDRP
17          Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action to
18   the Voluntary Dispute Resolution Program (“VDRP”).
19   DATED: June 16, 2020                         FISHER LAW OFFICE
20
                                                  ___/s/ T. James Fisher____________
21                                                T. James Fisher, Esq.
                                                  Attorneys for Plaintiff
22                                                PATRICK BURTON
23   DATED: June 17, 2020                         PHILLIPS SPALLAS & ANGSTSADT LLP
24                                                ___/s/ Gregory L. Spallas__________
                                                  Gregory L. Spallas, Esq.
25                                                Adolpho O. Karajah, Esq.
                                                  Attorneys for Defendant
26                                                WALMART, INC.
27

28
                                            1
         STIPULATION AND ORDER TO ELECT REFERRAL OF ACTION TO VOLUNTARY DISPUTE
                  RESOLUTION PROGRAM (VDRP) PURSUANT TO LOCAL RULE 271
     Case 2:20-cv-01199-MCE-DMC Document 8 Filed 06/23/20 Page 2 of 2


 1                                               ORDER

 2          After full consideration pursuant to Rule 271 of the Civil Local Rules of the United States

 3   District Court for the Eastern District of California, the parties’ stipulation is GRANTED. This

 4   matter is hereby referred to the Court’s VDRP coordinator for making the arrangements necessary

 5   for dispute resolution proceedings.

 6          IT IS SO ORDERED.

 7
     Dated: June 23, 2020
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            2
         STIPULATION AND ORDER TO ELECT REFERRAL OF ACTION TO VOLUNTARY DISPUTE
                  RESOLUTION PROGRAM (VDRP) PURSUANT TO LOCAL RULE 271
